UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
DRC, INC.,                          )
                                    )
            Petitioner,             )
                                    )
      v.                            )              Civil Action No. 10-0003 (PLF)
                                    )
REPUBLIC OF HONDURAS,               )
                                    )
            Respondent.             )
___________________________________ )


                                            ORDER

              For the reasons stated in the accompanying Opinion, issued this same day, it is

hereby

              ORDERED that respondent Republic of Honduras’ motion to dismiss [Dkt.

No. 11] petitioner DRC, Inc.’s petition for confirmation of arbitral award is GRANTED; it is

              FURTHER ORDERED that DRC, Inc.’s petition [Dkt. No. 1] is DISMISSED;

it is

              FURTHER ORDERED that Republic of Honduras’ motion to bifurcate [Dkt. No.

12] is DENIED AS MOOT; it is

              FURTHER ORDERED that Republic of Honduras’ motion to dismiss for severe

litigation misconduct [Dkt. No. 32] is DENIED AS MOOT; it is

              FURTHER ORDERED that DRC, Inc.’s motion to strike [Dkt. No. 38] is

DENIED AS MOOT; and it is
               FURTHER ORDERED that the Clerk of the Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                     /s/____________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: October 23, 2014




                                                 2